 

Exhibit 10.2

 





AMENDMENT TO LEASE

 

THIS AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the 9th day
of June, 2017 (the “Effective Date”) by and between K & K Unlimited, a New York
limited liability company (“Landlord”) and Cables Unlimited, Inc. a New York
corporation (“Tenant”) based on the following facts.

 

A.       Landlord and Tenant entered into that certain Single Tenant Commercial
Lease dated as of June 15, 2011, as amended in April 2016 (the “Original
Lease”), whereby Tenant leased certain real property located at 3 Old Dock Road,
Yaphank, New York 11980, as more particularly described in the Original Lease
(the “Premises”) from Landlord. The Original Lease, as amended by this
Amendment, is referred to herein as the “Lease.”

 

B.       By this Amendment, Landlord and Tenant desire to extend the Term of the
Lease and to otherwise modify the Lease as provided herein.

 

C.       Unless otherwise defined herein, capitalized terms as used herein shall
have the same meanings as given thereto in the Lease.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Extended Lease Term.

 

The Term of the Lease shall be extended such that the Lease shall terminate on
June 30, 2018, and all references in the Lease to the “Term” or words of similar
import shall mean the period through June 30, 2018, and all references in the
Lease to the “Termination Date” or words of similar import shall mean June 30,
2018.

 

2. Option to Extend.

 

The one year extension of the Term described in this Amendment does not
constitute the exercise of an Option to Extend as set forth in Paragraph 21.12
of the Lease, which Option remains in full force and effect on the terms set
forth in the Lease, except that all references to the “original Termination
Date” are revised to mean the Termination Date as extended by this Amendment.

 

3. Lease Terms.

 

Except as set forth in this Amendment, all of the terms and provisions of the
Lease shall apply during the Term as extended by this Amendment and shall remain
unmodified and in full force and effect. In the event of a conflict between the
terms and provisions of the Lease and the terms and provisions of this
Amendment, the terms and provisions of this Amendment shall control.

 

4. Counterparts and Fax/Email Signatures

 

This Amendment may be executed in counterparts, each of which shall be deemed an
original, but such counterparts, when taken together, shall constitute one
agreement. This Amendment may be executed by a party’s signature transmitted by
facsimile (“fax”) or email, and copies of this Amendment executed and delivered
by means of faxed or emailed signatures shall have the same force and effect as
copies hereof executed and delivered with original signatures. Any party
executing and delivering this Amendment by fax or email shall promptly
thereafter deliver a counterpart signature page of this Amendment containing
said party’s original signature, if so requested by the other party.

 



 

[SIGNATURE PAGE FOLLOWS]

 



1 

 



 

Executed as of the date first above written.

 



  LANDLORD:           K&K Unlimited, a New York limited liability company      
    By:

/s/ Darren Clark

  Name: Darren Clark   Title: President           TENANT:           Cables
Unlimited, Inc., a New York corporation           By: /s/ Darren Clark   Name:  
Darren Clark   Title: President           With a copy to:           RF
Industries, Ltd.

 





2 

